Exhibit 10.1

 

LOGO [g514434g65i83.jpg]

WILLBROS GROUP, INC.

RESTRICTED STOCK AWARD AGREEMENT

              20    

 

                                                             

                                                             

                                                             

                                                             

Dear                                          :

1.    RESTRICTED STOCK AWARD. Willbros Group, Inc., a Delaware corporation (the
“Company”), hereby grants to you an aggregate of                  shares of
Common Stock, par value $.05 per share, of the Company (the “Restricted
Shares”). This award is subject to your acceptance of and agreement to all of
the applicable terms, conditions, and restrictions described in the Company’s
2017 Stock and Incentive Compensation Plan (the “Plan”), a copy of which, along
with the Prospectus for the Plan, are attached hereto, and to your acceptance of
and agreement to the further terms, conditions, and restrictions described in
this Restricted Stock Award Agreement (this “Award Agreement”). To the extent
that any provision of this Award Agreement conflicts with the expressly
applicable terms of the Plan, it is hereby acknowledged and agreed that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.

2.    ISSUANCE OF SHARES. The Company will cause the Restricted Shares to be
issued in your name either by book entry registration or issuance of a stock
certificate or certificates. Until such time as the restrictions described in
Section 4(b) lapse as described in Section 5, the Company may cause an
appropriate stop-transfer order to be issued and to remain in effect with
respect to the Restricted Shares. As soon as practicable following the time that
the restrictions described in Section 4(b) lapse as described in Section 5, the
Company will cause that stop-transfer order to be removed. If any certificate or
certificates are issued in your name for the Restricted Shares, the Company
shall retain the certificate(s) for the period during which the restrictions
described in Section 4(b) are in effect and may require that you execute and
deliver to the Company a stock power or stock powers in blank for the Restricted
Shares. You hereby agree that the Company shall hold the certificate(s) for the
Restricted Shares and the related stock power(s) pursuant to the terms of this
Award Agreement until such time as the restrictions described in Section 4(b)
lapse as described in Section 5 or the Restricted Shares are canceled pursuant
to the terms of Section 4(b).



--------------------------------------------------------------------------------

3.    OWNERSHIP OF RESTRICTED SHARES. You shall be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive dividends therefrom if, as, and when declared by the
Company’s Board of Directors, subject, however, to the terms, conditions, and
restrictions described in the Plan and in this Award Agreement. You further
acknowledge and agree that any dividends which may become payable in respect of
the Restricted Shares shall be subject to the same restrictions that are
applicable to the Restricted Shares, and you shall only be entitled to receive
an amount in respect of dividends paid on the Restricted Shares in the event and
to the extent that such forfeiture restrictions have been satisfied and removed.

4.    RESTRICTIONS.

(a)    Your ownership of the Restricted Shares shall be subject to the
restrictions set forth in subsection (b) of this Section until such restrictions
lapse pursuant to the terms of Section 5, at which time the Restricted Shares
shall no longer be subject to the applicable restrictions.

(b)    The restrictions referred to in subsection (a) of this Section are as
follows:

(1)    At the time of your “Termination of Employment” (as defined in Section
11(c)), other than a Termination of Employment that is described in Section
5(b)(2), you shall forfeit the Restricted Shares to the Company and all of your
rights thereto shall terminate without any payment of consideration by the
Company. If you forfeit any Restricted Shares and your interest therein
terminates pursuant to this paragraph, such Restricted Shares shall be canceled.

(2)    You may not sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares.

5.    LAPSE OF RESTRICTIONS.

(a)    The restrictions described in Section 4(b) shall lapse with respect to
                     of the Restricted Shares on the first anniversary of the
date hereof, another                      of the Restricted Shares on the second
anniversary of the date hereof, another                      of the Restricted
Shares on the third anniversary of the date hereof, and the last
                     of the Restricted Shares on the fourth anniversary of the
date hereof. Following the lapse of such restrictions with respect to any
Restricted Shares, such Restricted Shares shall no longer be subject to the
restrictions described in Section 4(b).

(b)    Notwithstanding the provisions of subsection (a) of this Section 5, the
restrictions described in Section 4(b) shall lapse with respect to all the
Restricted Shares at the time of the occurrence of any of the following events:

(1)    Your death or “Disability” (as defined in Section 11(a));

 

2



--------------------------------------------------------------------------------

(2)    Your Termination of Employment, but only if such Termination of
Employment is the result of a dismissal or other action by the Company or any of
its Affiliates and does not constitute a “Termination for Cause” (as defined in
Section 11(b)); or

(3)    A Change of Control of the Company, but only if the Committee reasonably
determines in good faith before the occurrence of a Change of Control that this
Award Agreement shall not be honored or assumed and that an Alternative Award
meeting the conditions of clauses (i) through (iv) in Article 14(a) of the Plan
shall not be provided by any successor.

6.    AGREEMENT WITH RESPECT TO TAXES; SHARE WITHHOLDING.

(a)    You agree that (1) you will pay to the Company or an Affiliate, as the
case may be, or make arrangements satisfactory to the Company or such Affiliate
regarding the payment of any foreign, federal, state, or local taxes of any kind
required by law to be withheld by the Company or any of its Affiliates with
respect to the Restricted Shares, and (2) the Company or any of its Affiliates
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to you any foreign, federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares.

(b)    With respect to withholding required upon the lapse of restrictions or
upon any other taxable event arising as a result of the Restricted Shares
awarded, you may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Restricted Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction (or such other amount that will not cause adverse accounting
consequences for the Company and is permitted under the Plan and applicable
withholding rules promulgated by the Internal Revenue Service or other
applicable governmental entity). All such elections shall be irrevocable, made
in writing, signed by you, and shall be subject to any restrictions or
limitations that such Committee, in its sole discretion, deems appropriate.

7.    ADJUSTMENT OF SHARES. The number of Restricted Shares subject to this
Award Agreement shall be adjusted as provided in Section 4.2 of the Plan. Any
shares or other securities received by you as a stock dividend on, or as a
result of stock splits, combinations, exchanges of shares, reorganizations,
mergers, consolidations or otherwise with respect to the Restricted Shares shall
have the same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.

8.    AGREEMENT WITH RESPECT TO SECURITIES MATTERS. You agree that you will not
sell or otherwise transfer any Restricted Shares except pursuant to an effective
registration statement under the U.S. Securities Act of 1933, as amended, or
pursuant to an applicable exemption from such registration.

 

3



--------------------------------------------------------------------------------

9.    RESTRICTIVE LEGEND. You hereby acknowledge that any certificate(s) or book
entry representing the Restricted Shares will bear a legend referring to the
terms, conditions, and restrictions described in the Plan and this Award
Agreement. Any attempt to dispose of any Restricted Shares in contravention of
the terms, conditions, and restrictions described in the Plan or this Award
Agreement shall be ineffective.

10.    FORFEITURE. You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Affiliate, or any plan of the
Company or any Affiliate in which you participate, including any severance plan,
you shall forfeit to the Company all of the Restricted Shares for which the
restrictions have not previously lapsed in accordance with Section 5 and all of
your rights thereto shall terminate without any payment of consideration by the
Company.

11.    CERTAIN DEFINITIONS. As used in this Award Agreement, the following terms
shall have the respective meanings indicated:

(a)    “Disability” shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

(b)    “Termination for Cause” shall mean a Termination of Employment as a
result of (1) your willful and continued failure substantially to perform your
duties (other than any such failure resulting from your incapacity due to
physical or mental illness), (2) your conviction for a felony, proven or
admitted fraud, misappropriation, theft or embezzlement by you, your inebriation
or use of illegal drugs in the course of, related to or connected with the
business of the Company or any of its Affiliates, your willful engagement in
misconduct that is materially injurious to the Company or any of its Affiliates,
monetarily or otherwise, or your material failure to comply with or material
violation of any of the Company’s policies or procedures in effect from time to
time, including without limitation, the Company’s Code of Business Conduct and
Ethics or Code of Ethics for the Chief Executive Officer and Senior Financial
Officers or (3) if you have entered into an employment agreement or contract
with the Company or any of its Affiliates, or if you have entered into any other
agreement or contract with the Company or any of its Affiliates or participate
in any plan of the Company or any Affiliate, including any severance plan, which
includes confidentiality, non-competition, non-solicitation or non-disparagement
covenants, (A) any other action or omission that is identified in such agreement
or contract as giving rise to “Cause” for the termination of your employment
with the Company or any of its Affiliates or (B) any violation of the
confidentiality, non-competition, non-solicitation or non-disparagement
covenants. For this purpose, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company or any of its Affiliates.

 

4



--------------------------------------------------------------------------------

(c)    “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Affiliates for any reason other than
your death or Disability.

12.    DESIGNATION OF BENEFICIARY. Your beneficiary for receipt of any payment
made under this Award Agreement in the event of your death shall be the
person(s) designated as your beneficiary(ies) for life insurance benefits under
the Company’s life insurance benefits plan unless you designate a different
beneficiary on a form prescribed by the Company. If no beneficiary is
designated, upon your death, payment shall be made to your estate.

Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.

If you accept this Award and agree to the foregoing terms and conditions, please
so confirm by signing and returning the duplicate copy of this Award Agreement
enclosed for that purpose.

 

WILLBROS GROUP, INC. By:  

 

  Name:  

 

  Title:  

 

The foregoing Award is accepted by me as of the      day of              20    ,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.

 

 

 

 

5